DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1-16 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the electrical system is operated in the normal operating state when all results of the comparison lie within a first tolerance range around an expectation value, wherein the electrical system is operated in the warning operating state when at least one result of the comparison lies within a second tolerance range around the expectation value, wherein the second tolerance range is wider than the first tolerance range, and wherein, in the warning operating state of the electrical system, a closed-loop 2control of the electrical system is prompted such that the result of the comparison is changed on account of the closed-loop control to an extent that the result of the comparison goes from the second tolerance range into the first tolerance range including remaining claim limitations. 
As per independent claim 3: Establishing the operating state of the electrical system based on the comparison, wherein the operating state is a normal operating state, a warning operating state, or an alarm operating state, and wherein, for each phase of the multiphase time signal, a Hilbert filter is applied to the respective phase of the multiphase time signal to determine the respective evaluation variable including remaining claim limitations.
As per independent claim 4: In the comparison of the evaluation variables of the different phases of the multiphase time signal with one another, the respective result of the comparison for 
As per independent claim 10: In such a way that in each case one evaluation variable of the group of evaluation variables is determined for at least two different phases of the multiphase time signal, and wherein the evaluation circuit is configured to compare each of the determined evaluation variables of the respective group of evaluation variables with every other of the determined evaluation variables of the respective group of evaluation variables and, in dependence on a respective result of the comparison, to produce a control signal, which serves as a basis for establishing an operating state of the electrical system including remaining claim limitations.
As per independent claim 15: Wherein the evaluation variables determined by the filter are configured to be fed to the evaluation circuit, wherein the filter is configured to determine, during operation of the electric machine, at least one group of evaluation variables for the multiphase time signal that is transmitted momentarily from or to the electric machine and is fed to the filter by way of the electrical interface, in such a way that in each case one evaluation variable of the group of evaluation variables is determined for at least two different phases of the multiphase time signal, and wherein the evaluation circuit is configured to compare each of the determined evaluation variables of the respective group of evaluation variables with every other of the determined evaluation variables of the respective group of evaluation variables and, in dependence on a respective result of the comparison, to produce a control signal, which serves as a basis for establishing an operating state of the electrical system including remaining claim limitations.
                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,574,346 to Chavan discloses a motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846